                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


SUPERHYPE TAPES, LTD.,
                                                        CASE NO.: 1:20-CV-01589
         PLAINTIFF,

V.                                                      JUDGE ELAINE E. BUCKLO

AANSTORE, ET AL.,
                                                        MAGISTRATE JUDGE SUNIL R. HARJANI
         DEFENDANTS.


                                       NOTICE OF DISMISSAL

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

     Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule “A” of the

     Complaint:

                        NO.                            DEFENDANT
                         20                          SHOWHOME Store
                         328                        CHARMHOME Store
                         326                        CanvasPainting Store
                         233                            thanya_kt249
                         183                           YUUUKO Store

          Dated:      July 16, 2020               Respectfully submitted,

                                                  /s/ Alison Carter
                                                  Ann Marie Sullivan
                                                  Alison Carter
                                                  AM Sullivan Law, LLC
                                                  1440 W. Taylor St., Suite 515
                                                  Chicago, Illinois 60607
                                                  Telephone: 224-258-9378
                                                  E-mail: ams@amsullivanlaw.com

                                                  ATTORNEYS FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on July 16, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Alison Carter
                                                      Alison Carter
